MEMORANDUM **
Zhongping Zeng, a native and citizen of China, petitions pro se for review of the Board of Immigration Appeals’ order dis*543missing his appeal from an immigration judge’s (“IJ”) order denying his request for a continuance for failure to prosecute his asylum, withholding of removal, and Convention Against Torture claims. We review for abuse of discretion, Nakamoto v. Ashcroft, 363 F.3d 874, 883 (9th Cir. 2004) and we deny the petition for review.
Zeng was instructed by the IJ to complete a background check and submit to fingerprinting, yet nearly one year later he could provide no reasonable explanation for his failure to do so. As a result, the agency properly denied Zeng’s request for a continuance. See Kashefi-Zihagh v. I.N.S., 791 F.2d 708, 710-11(9th Cir.1986) (IJ did not abuse discretion in denying continuance where petitioner offered no reason why he was unable to obtain evidence prior to his hearing, which was held four months after he filed his application).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.